By the Court :
We think there is no sufficient'reason to set aside the verdict in this case. Nothing is more common than to consent that the jury may separate after they agree upon a verdict, and before it is rendered in court.
The sanction given by the parties and by the courts to this practice is conclusive that it is not considered, in its nature, dangerous to the right administration of justice. Nothing of a mischievous tendency could be so frequently indulged toward a jury. It has never been thought safe that jurors should be permitted to converse with strangers before the verdict was given, or that one or more of the jurors should leave his fellows, or even that the jury should separate before they were agreed, unless some special order, was made to that effect. But the mere consent of the parties has usually been received, to warrant such a separation as this. The misbehavior of jurors in a civil case, which would render it necessary to disturb the verdict, should be of such character as to evidence bad intention, which is not pretended in the case before us. The motion for a new trial is overruled.